UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1845



LINDA S. RAYNOR,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES,

                                             Defendant - Appellee.



                            No. 06-1847



LINDA S. RAYNOR,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES,

                                             Defendant - Appellee.



                            No. 06-1848



LINDA S. RAYNOR,

                                            Plaintiff - Appellant,

          versus
DEPARTMENT OF SOCIAL SERVICES,

                                               Defendant - Appellee.



                            No. 06-1849



LINDA S. RAYNOR,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:06-cv-00056-sgw; 5:06-cv-00059-sgw; 5:06-cv-00060-sgw;
5:06-cv-00061-sgw)


Submitted:   November 15, 2006            Decided: November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda S. Raynor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

            In these consolidated appeals, Linda Raynor appeals the

district court’s orders dismissing her actions against the Virginia

Department of Social Services.     We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.   See Raynor v. Virginia Dep’t of Soc.

Serv’s,       Nos.    5:06-cv-00056-sgw;       5:06-cv-00059-sgw;

5:06-cv-00060-sgw; 5:06-cv-00061-sgw (W.D. Va. filed June 26, 2006

& entered June 27, 2006; filed June 28, 2006 & entered June 30,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -